Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 26, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant quit his job of eight years as an office aide when he was advised that he was being transferred from a location in Brooklyn to one in upper Manhattan. Although claimant did not know the exact location of his new assignment, he did not want to work there because he feared that it was in a high crime area. Claimant testified that he suffers from an anxiety disorder and hypertension and cannot handle any stressful situation. The employer’s representative testified that she asked claimant for a doctor’s note before he resigned, but he did not give her one. In addition, although claimant presented a doctor’s note at the hearing, there was no medical note in claimant’s file. The employer’s representative also testified that she specifically advised claimant of the different options that he could pursue, such as the employer’s grievance procedure, if he did not want to be reassigned. Rather than availing himself of alternative means to avoid this transfer, however, claimant chose to resign (see, Matter of Serrano [Levine], 52 AD2d 1022).
Although fear for one’s safety may constitute a reasonable cause for leaving one’s employment (see, Matter of Stark [Ross] 66 AD2d 942; Matter of Fried [Ross] 54 AD2d 521), the evidence failed to establish that claimant had reasonable grounds to conclude that his personal safety was in danger (see, Matter of Clark [Capital Area Community Health Plan— Hartnett] 156 AD2d 909, 911; cf., Matter of Stark [Ross] supra). In fact, claimant never even knew the exact location of the new office. Accordingly, under the circumstances presented herein, substantial evidence exists to support the decision of the Unemployment Insurance Appeal Board that *915claimant voluntarily left his employment without good cause (see, Matter of De Carlo [Hartnett], 179 AD2d 859).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Mahoney, JJ., concur. Ordered that the decision is affirmed, without costs.